This Office Action is in response to the response filed on July 15, 2022. 

Applicant’s election without traverse of Group I, claims 1-14, is acknowledged.  Claims 15-20 are withdrawn from further consideration.

Claims 1, 6 and 13 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Trinh (United States Patent 11,309,492).
As to independent claim 1, Trinh discloses a method of fabricating a dual damascene crossbar array (see the entire patent, including the Fig. 3 disclosure), the method comprising:  forming a bottom electrode layer 102 on a substrate 304; forming a first memory device 106 on the bottom electrode layer; and forming a dual damascene structure 320/322 (column 13, lines 14-29) on the first memory device, wherein the dual damascene structure comprises a top electrode layer 320 and a first via 322, wherein the first via is formed between the first memory device and the top electrode layer.
As to independent claim 6, Trinh discloses a dual damascene crossbar array (see the entire patent, including the Fig. 3 disclosure and column 13, lines 14-29), comprising:  one or more memory devices 106 of the dual damascene crossbar array; a bottom electrode 102 coupled to the one or more memory devices; one or more vias 322 coupled to each memory device; and a top electrode layer 320 coupled to the one or more vias, the one or more vias are positioned between the memory device and the top electrode layer.
As to dependent claim 13, Trinh’s bottom electrode 102 is comprised of at least one of tungsten (W), molybdenum (Mo), ruthenium (Ru), and cobalt (Co) (column 3, lines 62-65).

Claims 2-5, 7-12 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Registered practitioners can telephone the examiner at (571) 272-1843.  Any voicemail message left for the examiner should include the registration number of the registered practitioner calling.  The examiner’s supervisor is Wael Fahmy, whose telephone number is (571) 272-1705.
/MARK V PRENTY/Primary Examiner, Art Unit 2814